Citation Nr: 0026195	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-17 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The Board notes that a RO decision in February 1996 granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent rating.  In August 1996 the veteran 
filed a notice of disagreement with the assignment of that 
rating and a statement of the case was issued in September 
1996.  However, the appeal of the issue has not been 
perfected by the submission of a timely substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.302(c) (1999) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  An RO decision in April 
1998 increased the rating for PTSD to 30 percent, effective 
from June 2, 1997. 

During this appeal, the RO, in October 1999, "assumed 
jurisdiction" and increased the rating for the veteran's 
muscle bulge associated with ventral and incisional hernia 
from zero percent to 20 percent.  The veteran has not 
disagreed with that decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection has been established for: gunshot 
wound to muscle group XIX, evaluated as 30 percent disabling; 
removal, left kidney, evaluated as 30 percent disabling; post 
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; lumbosacral strain with arthritis and sacroilitis, 
evaluated as 20 percent disabling; status post gastric 
resection, small bowel resection and previous colostomy, 
dumping syndrome, evaluated as 20 percent disabling; muscle 
bulge associated with ventral and incisional hernia, 
evaluated as 20 percent disabling.  

3.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.

The record discloses that service connection is in effect for 
gunshot wound to muscle group XIX, evaluated as 30 percent 
disabling; removal, left kidney, evaluated as 30 percent 
disabling; post traumatic stress disorder (PTSD), evaluated 
as 30 percent disabling; lumbosacral strain with arthritis 
and sacroilitis, evaluated as 20 percent disabling; status 
post gastric resection, small bowel resection and previous 
colostomy, dumping syndrome, evaluated as 20 percent 
disabling; muscle bulge associated with ventral and 
incisional hernia, evaluated as 20 percent disabling.  The 
combined service-connected disability rating is 70 percent.

However, considering that the veteran's gunshot wound muscle 
group XIX, PTSD, removal, left kidney, status post gastric 
resection, small bowel resection, previous colostomy, dumping 
syndrome, and muscle bulge associated with ventral and 
incisional hernia are of common etiology or due to a single 
accident, they are considered one disability for purposes of 
satisfying the percentage criteria set forth in 38 C.F.R. 
§ 4.16(a).  

The remaining question is whether the veteran is unemployable 
due to his service-connected disabilities.  The evidence 
indicates that the veteran is a high school graduate and was 
a metal worker.  The veteran testified in his June 1999 RO 
hearing that after he was separated from service in 1993 he 
went back to work as a metal worker and after leaving that 
job had various jobs, one at a machinist shop, which was 
computer oriented, and another as a security guard.  He 
indicated that he went through vocational rehabilitation and 
tried a few jobs but they did not work out.  He testified 
that he had problems with his service-connected disabilities 
interfering with his employment.  The veteran last worked in 
1994.  

In a June 1997 VA examination the examiner noted that the 
veteran suffered from trauma resulting from the loss of a 
kidney.  Upon clinical evaluation, it was noted that he had 
chronic intermittent medical complaints, adhesions, and 
abdominal musculature weakness.  Renal function was normal in 
the remaining kidney.  It was further observed that his major 
medical problem at the time was that he suffered from PTSD 
which made it extremely difficult for him to respond and act 
normally in any type of industrial setting.  It was also 
noted that the veteran's medications made him extremely 
lethargic, which made it very difficult for him to respond 
normally.  The general medical examination resulted in 
diagnoses of benign residual scar from abdominal scar surgery 
and residuals of a gunshot wound, to include status post 
partial gastrectomy and partial resection of small and large 
colon with history of dumping syndrome.  The orthopedic 
examination resulted in diagnosis of lumbosacral strain.  

A psychiatric examination, also performed in June 1997, 
showed that the veteran continued to have signs and symptoms 
of PTSD as a result of his accidental gunshot wound to the 
abdomen (noncombat), i.e., sleeplessness, irritability and 
outbursts of anger, and difficulty concentrating.  He 
reported startled response, feeling of detachment from 
others, marked diminished interest of significance in 
activities.  He wanted to isolate himself most of the time.  
He had recurrent distressing dreams of the events and being 
explosive to his wife.  The examiner opined that the veteran 
had severe social and industrial inadaptability.  The Global 
Assessment of Functioning (GAF) score was recorded as 50.

In a June 1999 VA examination the examiner noted that the 
veteran continued to have classic symptoms of PTSD with 
depression and had severe social and industrial impairment.

The Board finds that although the veteran has had various 
jobs since his separation from service, these jobs were all 
within a one-year time span and can not be considered 
substantially gainful employment under 38 C.F.R. § 4.16(a).  
The medical evidence shows that his PTSD alone causes severe 
industrial impairment. There is also medical evidence to show 
that his loss of a kidney, lumbosacral strain with arthritis 
and sacroiliitis, status post gastric resection and small 
bowel resection with dumping syndrome, and muscle bulge 
associated with ventral and incisional hernia are 
symptomatic, which undoubtedly caused additional industrial 
impairment.  It is the Board's judgment that the evidence is 
at least in equipoise as to whether the veteran's service-
connected disabilities preclude all forms of gainful 
employment compatible with his education and occupational 
experience.  Accordingly, a total disability rating based on 
individual unemployability is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1999).











ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to 
provisions governing the payment of monetary benefits.



		
	R. F. WILLIAMS
	Veterans' Law Judge
                                            Board of 
Veterans' Appeals

 
- 6 -


- 1 -


